257 F.2d 64
Constantin KOTSAMPAS, Appellant,v.UNITED STATES of America, Appellee.Petros PRASSINOS, Appellant,v.UNITED STATES of America, Appellee.
Nos. 13428, 13429.
United States Court of Appeals Sixth Circuit.
July 15, 1958.

Phillip Bartell, Cleveland, Ohio, for appellants.
Loren G. Windom, Asst. U.S. Atty., Columbus, Ohio, for appellee.  Hugh K. Martin, Columbus, Ohio, on the brief, for appellee.
Before MARTIN, McALLISTER and STEWART, Circuit Judges.
PER CURIAM.


1
These consolidated appeals were taken from judgments of conviction for violation of 8 U.S.C.A. 1282(c).  The appellants, alien crewmen, were found to have wilfully remained in the United States in excess of the time permitted by conditional landing permits which had been issued to them.  The only substantial question raised by these appeals was whether the offense charged was continuous so as to permit prosecution in the Southern District of Ohio, where defendants were apprehended, or whether the offense was complete when the landing permits expired.  This question has now been decided adversely to appellants' contention by the Supreme Court.  United States v. Cores, 356 U.S. 405, 78 S. Ct. 875, 2 L. Ed. 2d 873.


2
Accordingly the judgments of conviction must be and hereby are affirmed.